Citation Nr: 0704576	
Decision Date: 02/15/07    Archive Date: 02/27/07

DOCKET NO.  97-27 287A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating greater than 70 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jeffrey J. Wood, Attorney at 
Law


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1962 to 
June 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which granted service connection for 
PTSD and assigned a 30 percent disability evaluation, 
effective September 30, 1991.  By a rating decision in 
September 2002, the RO effectuated an August 2002 Board 
decision and awarded a 50 percent disability evaluation for 
service-connected PTSD, effective from September 30, 1991.  
In March 2003, the United States Court of Appeals for 
Veterans Claims (Court) vacated that part of the Board's 
August 2002 decision that denied a rating greater than 50 
percent.  Pursuant to the Court's order, the Board remanded 
the case to the RO in November 2003.  By a March 2005 Board 
decision, a 70 percent evaluation for PTSD, effective from 
September 30, 1991, was awarded.

By a May 2006 order pursuant to a joint motion for remand, 
the Court vacated the March 2005 decision by the Board to the 
extent that greater than a 70 percent rating was denied.  The 
appeal was remanded to the Board for further proceedings in 
accordance with the joint motion for remand in order to 
further address the veteran's suicidal ideation and attempts 
to hurt herself in connection with her claim for a 100 
percent evaluation for her PTSD.  The Board was also 
instructed to consider whether there is a claim for 
entitlement to service connection for a depressive disorder 
separate from the veteran's service-connected PTSD.

The Board notes that, by its September 1993 decision, the 
veteran's initial claim for service connection for a 
psychiatric disorder was denied.  That decision discussed the 
veteran's depression and substance abuse.  In a November 1995 
decision, the Court affirmed the Board's denial of service 
connection for a psychiatric disorder other than PTSD, but 
remanded the issue of entitlement to service connection for 
PTSD for further consideration.  In the September 1997 Form 
9, the veteran's representative noted that a March 1996 VA 
psychiatric examiner's report indicated that the veteran's 
depression and substance abuse were part of her PTSD, and he 
contended that they should be considered in determining her 
entitlement to a higher initial rating.  Now the issue has 
been brought up again in the May 2006 joint motion for 
remand.  

The Board notes that claims must first be considered by the 
originating agency and most claims, including claims to 
reopen, are first filed with the RO.  Here, the joint motion 
appears to require the Board to decide whether the veteran 
desires to file a claim to reopen entitlement to service 
connection for psychiatric disability other than PTSD.  Given 
the suggestion of the joint motion that she does indeed 
desire to pursue such a claim, it is referred to the RO for 
appropriate action.  (The decision below addresses all 
disabling manifestations of PTSD, including depression due to 
PTSD.)


FINDINGS OF FACT

1.  Prior to November 7, 1996, the veteran's PTSD caused 
severe impairment in her ability to establish and maintain 
effective or favorable relationships with others, as well as 
severe impairment in her ability to obtain or retain 
employment.  She did not demonstrate totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.

2.  From November 7, 1996, the veteran's PTSD has caused no 
greater occupational and social impairment than that 
experienced when there are deficiencies in most areas, such 
as at work and at home; this disability is due to 
intermittent suicidal thoughts, intrusive thoughts, 
nightmares and sleep disturbance, frequent flashbacks, 
hypervigilence, avoidance and isolation, and depressed mood 
and affect.  Her PTSD is not manifested by such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting oneself or others; an 
intermittent inability to perform the activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, one's own occupation, or one's own name.


CONCLUSION OF LAW

The criteria for a higher rating for PTSD have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.125, 4.126, 
4.129, 4.130, and 4.132, Diagnostic Code 9411 (1996); 38 
C.F.R. §§ 4.126, 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).

However, VCAA notice is not required in every case.  The 
United States Court of Appeals for Veterans Claims (Court) 
recently held, for example, that such notice is not required 
under circumstances where, prior to the date of the enactment 
of the VCAA, a claim for service connection is granted, a 
rating and effective date is assigned, and the claimant files 
an appeal as to the rating.  See Dingess v. Nicholson, 19 
Vet. App. 473, 491 (2006) ("In cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated-it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.").  Rather, under 
those circumstances, the provisions of 38 U.S.C.A. §§ 5104, 
7105 and 38 C.F.R. § 3.103 are for application.  Id.

Here, the veteran's claim for a higher initial rating falls 
squarely within the pattern described above.  Thus, no 
section 5103(a) notice is required.  As for the provisions of 
§§ 5104, 7105 and 38 C.F.R. § 3.103, the record shows that 
the veteran has been provided with various communications, 
including a statement of the case (SOC), and multiple 
supplemental SOC's, that contain notice of VA's rating 
determination; her appellate rights; a summary of the 
relevant evidence; citations to applicable law (38 C.F.R. 
§ 3.400(r)); and a discussion of the reasons for the decision 
made by the agency of original jurisdiction.  In short, the 
procedural requirements of the law have been satisfied.  No 
further notice is required.

B.  The Duty to Assist
 
The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate her 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to her 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  38 C.F.R. § 3.327(a) 
(2006).  Generally, reexaminations are required if it is 
likely that a disability has improved, if the evidence 
indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The RO requested and obtained the 
veteran's service medical records from the National Personnel 
Records Center (NPRC).  The record also includes VA 
examination records, VA outpatient treatment records, private 
medical records, Social Security Administration (SSA) 
records, lay statements, and the veteran's own contentions.  
VA has obtained all evidence identified by the veteran.  The 
veteran in this case was previously afforded several 
examinations with respect to the issue here on appeal.  As 
such, VA re-examination is not necessary because, as 
discussed below, there exists sufficient medical evidence to 
decide the veteran's claim.  Thus, the record indicates that 
VA has done everything reasonably possible to assist the 
veteran.  The veteran has not identified and/or provided 
releases for any other relevant evidence that exists and can 
be procured.  Therefore, no further development action is 
warranted.

In his February 2006 brief, the veteran's representative 
contended that a remand for re-examination was necessary 
because the VA psychiatric examiner in July 2004 failed to 
comply with the Board's remand instructions to provide an 
opinion on the level of occupational and social impairment 
experienced by the veteran due to her PTSD symptoms.  The 
examiner had used the term "functioning" as opposed to the 
term "impairment" in his opinion, and the veteran's 
representative argued that the terms were not synonymous.  
Review of the opinion by the Board in light of the 
representative's contention does show that the examiner used 
the term "functioning" when he obviously meant to use to 
the term "impairment."  The examiner said, "I believe her 
symptoms from PTSD are causing a serious amount of social and 
occupational functioning at this time warranting a GAF of 
50."  It appears that the examiner did this because he was 
discussing his assignment of a global assessment of 
functioning.  The Board considers this to be an innocent 
transposition of words that does not detract from the message 
intended to be conveyed by the examiner to any reviewer 
familiar with the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV) discussion of GAF scores.  There having been several 
psychiatric examinations provided during the pendency of the 
veteran's claim and appeal, the Board determines that no re-
examination is necessary.  

II.  The Merits of the Veteran's Claim

The Board notes that the rating criteria pertinent to mental 
disorders, including PTSD, were amended, effective November 
7, 1996.  Under the "old" rating criteria for evaluating 
mental disorders, or those in effect prior to November 7, 
1996, a 70 percent evaluation is warranted where the 
veteran's ability to establish and maintain effective or 
favorable relationships with people is severely impaired.  
The 70 percent rating was assigned where the psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411(1996).  
If the symptomatology so adversely affected the attitudes of 
all contacts except the most intimate so as to result in the 
veteran's virtual isolation in the community, or if the 
symptoms were totally incapacitating and bordered on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior, a 
total (100 percent) rating was warranted.  A total rating was 
also warranted if the veteran was demonstrably unable to 
obtain or retain employment as a result of psychoneurotic 
symptoms.  Id; see also Johnson v. Brown, 7 Vet. App. 95 
(1994).

Under the rating criteria for evaluating mental disorders in 
effect since November 7, 2006, a 70 percent evaluation is 
warranted where there is occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting; inability to establish and 
maintain effective relationships.  A maximum schedular (100 
percent) rating is warranted where there is total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting oneself or others; an 
intermittent inability to perform the activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, one's own occupation, or one's own name.  
Also See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) 
(the use of the phrase "such symptoms as," followed by a list 
of examples, provides guidance as to the severity of symptoms 
contemplated for each rating, in addition to permitting 
consideration of other symptoms, particular to each veteran 
and disorder, and the effect of those symptoms on the 
claimant's social and work situation).

Consideration is given to the frequency, severity, and 
duration of psychiatric symptoms, the length of remission, 
and the veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  See 38 C.F.R. § 4.126(a) (2006).  
Furthermore, when evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign an evaluation 
solely on the basis of social impairment.  Id.

The May 2006 joint motion for remand noted that the Board had 
ostensibly considered "persistent danger of hurting herself 
or others," but it did not explicitly account in its 
analysis for evidence of suicidal ideation and attempts by 
the veteran to hurt herself.  The joint motion directed the 
Board to give further consideration and analysis to evidence 
of suicidal ideation and attempts by the veteran to hurt 
herself.  The following examples of such behavior were cited:  
A clinical record from January 1991 noted that the veteran 
was being treated for a psychiatric disorder and that she had 
thought of suicide, although she had not attempted it.  A 
report from a clinical psychologist in March 1996 noted that 
the veteran had attempted suicide in the summer of 1995.  A 
February 1998 report indicated that the veteran had again 
attempted suicide in 1996.  According to a VA examination in 
2001, the veteran attempted suicide by overdose in 1997.  At 
a clinical session in December 1998, the veteran reported 
that she had been feeling suicidal and that she had 
contemplated using crack cocaine in lethal quantities.  At a 
July 2004 VA examination, the veteran reported intermittent 
suicidal ideation and stated that she had walked to a river 
with thoughts of jumping, although she "chickened out."  

The veteran's private psychiatric examination records dated 
in March 1992 show subjective complaints of sadness, crying 
spells, irritability, occasional suicidal thoughts, 
nervousness, and moderate avoidance, but with the ability to 
do cooking and shopping, attend Alcoholic Anonymous meetings, 
and make telephone calls to her nuclear family.  The March 
1992 private psychiatric examiner's objective findings 
included appropriate dress, adequate grooming, appropriate 
affect, moderately depressed mood, good judgment, memory 
intact, no hallucinations, delusion or confusion, and not 
aggressive, impulsive or hostile.  As a result, the private 
examiner diagnosed the veteran with alcoholism, recently 
abstinent and major depressive disorder.  A global assessment 
of functioning score (GAF) of 55 was assigned.

A lay statement provided by the veteran's sister in May 1993 
suggests that the veteran's PTSD was manifested by subjective 
symptoms such as depression, crying spells, and remaining 
indoors.

VA psychological evaluation records dated in March 1996 show 
subjective complaints of interpersonal relationship 
difficulties, depression, substance abuse, social withdrawal, 
and suicidal thoughts.  The March 1996 VA psychological 
evaluator's objective findings included, in pertinent part, 
neatly groomed, no visual or auditory problems, exaggerated 
startle response, dysphoric and detached mood, constricted 
and shallow affect, poor insight and judgment, paranoid 
ideation, impaired remote memory, feelings of depression, 
anger, frustration and anxiety, suicidal thoughts with a most 
recent suicide attempt in 1995, good attention and 
concentration, and no homicidal ideation.  The VA 
psychological evaluator diagnosed the veteran with chronic 
PTSD and assigned a GAF score of 40.

Social Security Administration records further show that the 
veteran is in receipt of Social Security disability benefits 
for major depression, which began in October 1990.

VA outpatient treatment records dated from January 1991 to 
September 2004 show, in pertinent part, outpatient 
psychiatric treatment for symptoms, which include 
nervousness, depression, anxiety, difficulties with 
interpersonal and work relationships, anger and rage, 
nightmares, difficulty sleeping, intrusive thoughts and 
memories, flashbacks, and a suicide attempt in 1995.  
Moreover, VA outpatient treatment records also reflect the 
assignment of GAF scores of 50 and 70 in February 1998, 58 in 
1999, and 70 in January 2003.

The veteran's VA examination records dated in March 1999 show 
subjective complaints of difficulty sleeping, anger, 
depression, flashbacks, interpersonal relationship and 
employment difficulties, and difficulty focusing and 
concentrating. The March 1999 VA examiner's objective 
findings show that the veteran was attractively but 
dramatically attired.  Her speech was fluid. There were no 
visual or auditory hallucinations, no paranoid or grandiose 
delusions, and no current homicidal or suicidal ideations.  
Her memory and overall judgment were intact.  The VA examiner 
diagnosed the veteran with chronic PTSD and assigned a GAF 
score of 50.  The Board also notes that the VA examiner 
opined that the veteran's subjective symptomatology was 
extreme in comparison with her objective behavior and was 
also somewhat inconsistent.

Additional VA examination records dated in May 2001 show 
subjective complaints of intrusive memories, relationship 
difficulties, occasional flashbacks, isolation, and past 
suicide attempt.  Despite her subjective symptoms, the 
veteran also indicated a positive reunion with her daughter 
and granddaughter, full-time student status, and that she 
enjoys writing.  The May 2001 VA examiner's objective 
findings noted flamboyant dress, good grooming, labile mood, 
anger, resentment, partial insight, intact judgment, and no 
homicidal or suicidal ideation.  As a result, the May 2001 VA 
examiner diagnosed the veteran with PTSD and assigned a GAF 
score of 62 based upon "intrusive memories, flashbacks, 
disrupted sleep, poor relationships, and isolation."

Finally, the veteran's most recent VA examination records 
dated in July 2004 show that the veteran's subjective 
complaints include intrusive thoughts and nightmares, 
difficulty sleeping, avoidance and isolation, interpersonal 
relationship difficulties, and hypervigilance.  However, the 
veteran again noted that she nevertheless attends local 
community college and enjoys writing.  The July 2004 VA 
examiner's objective findings show that she was casually 
dressed, had normal speech, and had a depressed mood and 
affect.  She had no hallucinations or delusions, no formal 
thought disorder, and no homicidal ideation.  She had 
previous intermittent suicidal ideation, but good insight.  
Her cognition was grossly intact.  As a result, the July 2004 
VA examiner diagnosed the veteran with PTSD and assigned a 
GAF score of 50, which was thought to represent serious 
limitation of occupational and social functioning.

The veteran only reported one attempted suicide in 1995.  In 
a February 6, 1998, treatment report the veteran reported 
that she had attempted suicide once with medications and 
alcohol.  This is consistent with the March 1996 VA 
examination report in which it was noted that the veteran 
reported a history of suicide attempts, the most recent 
occurring in the summer of 1995 when she combined brandy and 
antidepressants.  She acknowledged current suicidal thoughts, 
but denied any intent.  The February 1998 treatment report 
was not referring to an additional suicide attempt in 1996.  
The same is true about the May 2001 VA examination report 
mentioned by the veteran's representative in the joint motion 
for remand.  In that examination the veteran admitted to 
occasional suicidal thoughts, but denied current suicidal 
ideation.  She reported a past history of overdose in 1997.  
Again, the veteran was obviously referring to only one past 
suicide attempt, the one in the summer of 1995 (as noted 
above, in February 1998 she reported only one past suicide 
attempt).

In a January 1991 treatment report it was noted that the 
veteran reported that she had thoughts of suicide, but had 
never followed through with or attempted it (therefore 
rebutting any claim of a past history of suicide attempts up 
to January 1991).  In a March 1999 treatment report, the 
veteran stated she had no history of psychiatric 
hospitalization.  The Board notes there is nothing in the 
record to support the veteran's statement that she had 
attempted suicide by overdose in 1995.  Based on the above, 
the Board concludes that the evidence of prior suicide 
attempts set forth by the veteran's representative to show 
that she is in "persistent" danger of hurting herself is 
much exaggerated. 

The record supports that the veteran does harbor intermittent 
suicidal thoughts, but she does not act on them.  In the 
December 1998 treatment report mentioned in the joint motion 
for remand, the veteran reported that she had been feeling 
suicidal, and that she had contemplated using crack cocaine 
in lethal quantities.  In the July 2004 VA examination report 
mentioned in the joint motion for remand, the veteran 
reported intermittent suicidal ideation, and stated that she 
had walked to a river with thoughts of jumping, although she 
"chickened out."  She also reported that she was not 
suicidal at the time of that examination.  The above 
statements are only descriptions of the veteran's suicidal 
thoughts included in the term suicidal ideation.  What is 
clear from the record described above is that the veteran has 
had suicidal thoughts or ideations, but is not a persistent 
danger to herself.  No examiner has described her as such and 
there certainly has been no objective confirmation of 
attempts to take her own life or treatment for such attempts.  
Even if she has made a gesture toward suicide, the record 
does not show that she has been a "persistent" danger to 
herself.  In fact, the record shows that she has not been.

According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  It does 
not include impairment in functioning due to physical (or 
environmental) limitations.  The GAF score and the 
interpretations of the score are important considerations in 
rating a psychiatric disability.  See e.g., Richard v. Brown, 
9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 
240 (1995); Massey v. Brown, 7 Vet. App. 204, 207 (1994). 

According to the DSM-IV,  a GAF score of 31 to 40 is 
indicative of "some impairment in reality testing or 
communication (e.g. speech at times is illogical, obscure, or 
irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g. depressed man avoids friends, neglects family, and is 
unable to work. . . . ."  A GAF score of 41 to 50 is 
indicative of "serious symptoms (e.g. suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job)."  A GAF 
score of 51 to 60 is indicative of "moderate symptoms (e.g. 
flat affect and circumstantial speech, occasional panic 
attacks) OR moderate difficulty in social, occupational, or 
school functioning (e.g. few friends, conflicts with peers or 
co-workers)."  A GAF score of 61 to 70 is indicative of 
"some mild symptoms (e.g. depressed mood and mild insomnia) 
OR some difficulty in social, occupational or school 
functioning . . ., but generally functioning pretty well, has 
some meaningful interpersonal relationships."  
 
Following a review of the relevant evidence in this case, and 
the applicable laws and regulations, it is the Board's 
conclusion that the preponderance of the evidence is against 
the assignment of a schedular evaluation in excess of 70 
percent for the veteran's PTSD either prior to, or subsequent 
to the amendment to the rating criteria.

The Board finds that the veteran's service-connected PTSD 
more nearly approximates the criteria for a 70 percent 
disability rating under the old criteria for evaluating 
mental disorders from September 30, 1991.  38 C.F.R. § 4.7 
(2006).  The March 1992 private psychiatric examiner's 
objective findings included appropriate dress, adequate 
grooming, appropriate affect, moderately depressed mood, good 
judgment, memory intact, no hallucinations, delusion or 
confusion, and not aggressive, impulsive or hostile.  The 
veteran reported that she attended Alcoholic Anonymous 
meetings, did cooking and shopping, and had telephone contact 
with her nuclear family.  The private examiner diagnosed the 
veteran with alcoholism, recently abstinent and major 
depressive disorder.  A global assessment of functioning 
score (GAF) of 55 was assigned.  The veteran's VA outpatient 
psychiatric treatment records dated throughout 1992 showed 
instances of sobriety, superficial cheerfulness, and neat 
appearance.  The veteran's March 1996 VA psychological 
evaluation report showed that the veteran was neatly groomed.  
She exhibited no visual or auditory problems, an exaggerated 
startle response, a dysphoric and detached mood, a 
constricted and shallow affect, poor insight and judgment, 
paranoid ideation, impaired remote memory, feelings of 
depression, anger, frustration and anxiety, suicidal thoughts 
with a recent suicide attempt in 1995, good attention and 
concentration, and no homicidal ideation.  The VA 
psychological examiner diagnosed the veteran with chronic 
PTSD and assigned a GAF score of 40.

Even when viewed in the light most favorable to the veteran, 
and giving consideration to the veteran's unemployment since 
1990 and her 1995 suicide attempt, the Board finds that the 
veteran's PTSD symptoms do not meet the requirements for a 
100 percent rating under the old criteria in effect prior to 
November 7, 1996.  Neither her VA examination records, VA 
outpatient treatment records, nor private medical records 
show PTSD symptomatology of such severity that it caused 
virtual isolation in the community, symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior, or demonstrable inability to obtain or 
retain employment due to PTSD.  38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996). 
 
The Board also notes that the GAF scores assigned to the 
veteran in the period prior to November 7, 1996, do not 
support an award of a 100 percent rating for her PTSD.  The 
record shows that the veteran experienced both high and low 
periods since 1991, and 1996 appears to have been a low 
period for her.  The March 1992 private psychiatric examiner 
assigned a 55 GAF score indicative of moderate impairment, 
while the VA examiner in March 1996 assigned a 40 GAF score 
indicative of major impairment.  The VA examiner's March 1996 
findings did not appear to be consistent with a GAF score of 
40, and the Board accords more weight to the examiner's 
findings, which do not show demonstrable unemployability or 
total isolation, or profound retreat from mature behavior.  
The examiner noted some significant symptoms, but the veteran 
still experienced good concentration and did not have thought 
disturbances.  In short, she continued to function at a level 
better than contemplated by the criteria for a 100 percent 
rating.  This correlates with the history of several 
examinations where the lowest GAF score assigned subsequent 
to 1996 has been 50, the highest has been 70 (and the latest 
of record being 50 in July 2004).  

For all the foregoing reasons, a 100 percent disability 
evaluation is therefore not warranted for the veteran's PTSD 
prior to November 7, 1996.

The Board also finds that the veteran's service-connected 
PTSD more nearly approximates the criteria for a 70 percent 
disability rating under the new criteria for evaluating 
mental disorders from November 7, 1996.  As previously 
discussed, the evidence of record dated from November 7, 
1996, shows that the veteran's PTSD symptomatology consists 
of intermittent suicidal ideation, intrusive thoughts, 
nightmares and sleep disturbance, frequent flashbacks, 
hypervigilance, avoidance and isolation, and depressed mood 
and affect.  Moreover, the veteran's most recent VA 
examination records dated in July 2004 also specifically show 
that, although the veteran is not employed, she attends 
college and enjoys writing.  Her cognition was grossly 
intact; no delusions or hallucinations were noted, and there 
was no formal thought disorder; good insight was noted.

The veteran's GAF scores during this period consisted of GAFs 
of 50 and 70 in February 1998, a GAF of 58 in January 1999, a 
GAF of 50 in March 1999, a GAF of 62 in May 2001, and a GAF 
of 50 in July 2004.  These scores suggest, as noted in the 
discussion above, significantly less than total incapacity.

In the absence of total occupational and social impairment, a 
100 percent maximum schedular disability evaluation is not 
warranted from November 7, 1996.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2006).  Rather, the Board finds that 
the requirements of 38 C.F.R. § 4.3, the objective medical 
evidence, and the veteran's statements regarding her 
symptomatology lead to a conclusion that her disability more 
nearly approximates her current 70 percent disability rating, 
at best.  See 38 C.F.R. § 4.7.  Indeed, as some of the 
examinations have suggested, she has had periods of much less 
disabling symptoms, such as when it was noted that she was 
performing so well in school and had a GAF score of 60 or 
better.  This would normally call for a rating lower than 70 
percent for a period of time, but because the Board, by its 
2005 decision, has already granted 70 percent, the Board will 
now confirm that rating for the entire period since service 
connection was awarded.

The specifically enumerated problems on examinations and 
evaluations do not suggest a disability picture of the type 
indicated by gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
herself or others, intermittent inability to perform 
activities of daily living, disorientation to time or place, 
or memory loss for names of close relatives, for example.  As 
such, a disability rating greater than 70 percent for her 
PTSD is not warranted and there exists no reasonable doubt 
that could be resolved in her favor.

Given the discussion above, the Board concludes that a 70 
percent rating, but no higher, is warranted during the entire 
period under consideration--since September 30, 1991.

As noted above, the Board has specifically considered whether 
the veteran is entitled to a "staged rating."  See Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999).  It is the Board's 
conclusion, however, that the criteria for a rating in excess 
of 70 percent have not been met at any time since the veteran 
was awarded service connection.  

III. Extraschedular Consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2006).  The criterion for such an award is a finding that 
the case presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.

The Board has considered whether the veteran's claim should 
be referred for consideration of an extraschedular 
evaluation, and has concluded that no such referral is 
warranted.  The record does not show that she has been 
hospitalized for her condition, and there is nothing in the 
record to suggest that her disability picture is so 
exceptional or unusual as to render impractical the 
application of the regular schedular standards.

ORDER

An initial rating in excess of 70 percent for PTSD is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs 


